Citation Nr: 9908448	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

2.  Entitlement to service connection for degenerative 
arthritis of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1962 to May 
1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Evidence received at the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless accompanied by a waiver of such review, or 
unless the issue on appeal my be granted.  38 C.F.R. 
§ 20.1304(c) (1998).  The Board notes that the veteran 
submitted medical records at his January 12, 1999, personal 
hearing before the undersigned.  He also submitted a waiver 
of RO review for evidence submitted that day.  Subsequently, 
the veteran submitted a letter, dated January 29, 1999, and 
received February 3, 1999, accompanied by another medical 
record.  The veteran did not submit a waiver of RO 
consideration for that medical record.  Therefore, the Board 
feels that the claims on appeal must be remanded for 
consideration of that additional evidence and preparation of 
a supplemental statement of the case.

The Board also feels that a VA examination would be helpful 
in resolving the issue of whether it is as likely as not that 
any degenerative arthritis of the lumbar spine or hips was 
incurred in service or is proximately due to or the result of 
any disease or injury incurred in or aggravated by service.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA joints examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide an 
opinion as to whether it is as 
likely as not that any degenerative 
arthritis of the lumbar spine was 
incurred in service, or is 
proximately due to or the result of 
any disease or injury incurred in or 
aggravated by service.  When 
rendering an opinion as to 
likelihood of relationship, it is 
most useful to the Board if the 
examiner characterizes the 
likelihood as "definitely," "more 
likely than not," "as likely as 
not," "more likely not," or 
"definitely not."

c)  The examiner should provide an 
opinion as to whether it is as 
likely as not that any degenerative 
arthritis of the hips was incurred 
in service, or is proximately due to 
or the result of any disease or 
injury incurred in or aggravated by 
service.  When rendering an opinion 
as to likelihood of relationship, it 
is most useful to the Board if the 
examiner characterizes the 
likelihood as "definitely," "more 
likely than not," "as likely as 
not," "more likely not," or 
"definitely not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  The RO should review the issue on 
appeal, including consideration of 
evidence received at the Board on 
February 3, 1999.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to report for a scheduled 
examination or failure to cooperate with the requested 
development may have an adverse effect upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 5 -


- 1 -


